Citation Nr: 0410924	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  98-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability incurred in Department of Veterans 
Affairs (VA) medical facilities.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 based on a claim that the veteran's 
death resulted from treatment at VA medical facilities.

4.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
based on hypothetical entitlement to a total disability rating for 
a continuous period of at least 10 years prior to death.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 1945.  
He died in January 1998.  The appellant is his surviving spouse.  

This case came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Baltimore, Maryland, Regional Office 
(RO).  In February 1996, the RO denied the veteran's claim for 
compensation pursuant to 38 U.S.C.A. § 1151.  The veteran appealed 
that determination; however, he died prior to a decision by the 
Board.  The appellant expressed her desire to continue the 
veteran's claim, and subsequently perfected an appeal of a June 
1998 decision by the RO denying entitlement to accrued benefits 
pursuant to 38 U.S.C.A. § 1151.  

A hearing was held on February 9, 1999, in Washington, DC, before 
the undersigned Member of the Board.  In May 1999, the Board 
remanded the case for additional development, to include 
consideration of a claim for DIC under the provisions of 38 
U.S.C.A. § 1151.  In May 2000, the RO denied that claim.  In April 
2001, the Board noted that the appellant had submitted a notice of 
disagreement with that decision and remanded the case for further 
development.  The requested development was completed to the 
extent possible.  In June 2001, the RO issued a decision 
confirming the previous denial of accrued and DIC benefits under 
38 U.S.C.A. § 1151, denying service connection for the cause of 
death, and denying DIC under 38 U.S.C.A. § 1318.  The latter two 
issues were added to the appeal.  

The Board issued a decision in October 2001 which denied the 
issues on appeal except the issue pertaining to compensation under 
38 U.S.C.A. § 1318 which could not be resolved at that time due to 
a temporary stay on processing appeals relating to such claims 
where the decision would require a hypothetical determination of 
eligibility.  

The appellant subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2002, the 
Secretary of Veterans Affairs filed a motion to remand the case to 
the Board.  The Court granted that motion in an order issued in 
February 2003.  The Board subsequently remanded the case to the RO 
via the Appeals Management Center in July 2003.  The case has now 
been returned to the Board for further appellate review.


REMAND

There have been significant changes in the law and regulations 
applicable to the appellant's claim during the period of time this 
appeal has been pending.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Act is applicable 
to all claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final as 
of that date.  The law is applicable to the appellant's claims.  
The new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty to 
assist claimants in the development of their claims.  First, the 
VA has a duty to notify the appellant and representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim, and which portion of any such 
information or evidence is to be provided by the claimant and 
which portion, if any, the VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. §§ 5102 and 5103.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Second, the VA 
has a duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

In the order issued by the Court in February 2003, the Court held 
that because of the change in the law brought about by the VCAA 
and the Quartuccio decision interpreting that law, a remand in 
this case was required for compliance with the notice and duty to 
assist provisions contained in the new law and implementing 
regulations.  Specifically, the Court held that the VA failed to 
meet the requirement to provide notice to the appellant of the 
information and evidence necessary to substantiate the claims, 
including an explanation of which portion of any such information 
or evidence is to be provided by which party.  

In order to address this deficiency, the Board remanded the case 
to the RO via the Appeals Management Center in July 2003.  
Subsequently, in July 2003, the Appeals Management Center sent a 
letter to the appellant which addressed many of the requirements 
of the VCAA.  Significantly however, the letter pertained only to 
the issues of service connection for the cause of death, and 
entitlement to benefits under 38 U.S.C.A. § 1318.  The letter did 
not contain the criteria which are required to establish 
entitlement to accrued benefits under 38 U.S.C.A. § 1151 or 
entitlement to DIC under § 1151.  As was noted in the Motion for 
Remand filed by the VA General Counsel in December 2002, while 
there is some factual similarity among all of the appellant's 
claims, each claim requires different evidence and rests on 
separate legal theories.  Therefore, the VCAA notice must be 
tailored to specifically address each claim, including the § 1151 
claims.   

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following development:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 and the implementing 
regulations are fully complied with and satisfied.  The required 
notice to the appellant should include a statement as to the 
information and evidence necessary to substantiate the claims and 
should indicate which portion of any such information or evidence 
is to be provided by the claimant and which portion, if any, the 
VA will attempt to obtain on behalf of the claimant.  The notice 
must address each of the claims, including the claims for benefits 
under § 1151.

2.  The RO should attempt to obtain all available evidence of 
which it becomes aware as a result of the appellant's response to 
the additional notice.   

3.  Thereafter, the RO should readjudicate the appellant's claims.  
If the benefits sought on appeal remain denied, the appellant 
should be provided a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the issue 
currently on appeal.  In particular, the SSOC should contain all 
of the new laws and regulations applicable to the appellant's 
claim.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





